DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 4, 5, 8-12, and 16 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Eberhardt et al. (US 2014/0222144 A1, hereinafter “Eberhardt”).
Regarding Claim 1, Eberhardt discloses a method of sealing a prosthetic heart valve in a patient (abstract and described in [0057]) comprising positioning the prosthetic heart valve within body tissue [0054], the prosthetic heart valve including a collapsible and expandable stent (Figure 12, 1202), a valve assembly including a plurality of leaflets (as seen in Figure 3, 104, and seen but not labeled in Figure 12), and a first conformable band (Figure 12A, band formed by segments 1250) including a plurality of discrete beads (beads formed by loops within segments 1250) extending around a circumference of the stent (as seen in Figure 12), and expanding the stent until the plurality of discrete beads are in sealing contact with the body tissue [0054].  

Regarding Claim 4, Eberhardt discloses the step of inserting the delivery catheter into the patient (if the heart valve is delivered via catheter as is disclosed throughout the specification, it would need to be inserted into the patient).  
Regarding Claim 5, Eberhardt discloses that during the step of inserting the delivery catheter, the prosthetic heart valve is collapsed ([0056], lines 19-21 discloses that the prosthetic heart valve is “crimped” as seen in Figure 14 which is a collapsed configuration).  
Regarding Claim 8, Eberhardt discloses that the first conformable band is configured for tissue growth on the first conformable band ([0040] and [0044] disclose the use of materials for the band that are compatible with tissue ingrowth, thus making the band configured for tissue growth).  
Regarding Claim 9, Eberhardt discloses that during the step of expanding the stent, the plurality of discrete beads fills gaps between the stent and the body tissue ([0054], lines 5-24).  
Regarding Claim 10, Eberhardt discloses the step of expanding includes self- expanding the stent (abstract).  
Regarding Claim 11, Eberhardt discloses that the prosthetic heart valve includes a cuff (Figure 12, 1260) coupled to the stent.  
Regarding Claim 12, Eberhardt discloses that the cuff includes a first edge and a second edge, and the first conformable band is disposed between the first edge and the second edge of the cuff (as seen in Figure 12, the band 1250 is disposed between the edges of the cuff 1260).  
Regarding Claim 16, Eberhardt discloses that the band has a toroid- shape (Figure 12A).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberhardt.
Regarding Claim 15, Eberhardt discloses the method of Claim 11 as described above and further discloses that the band and the cuff comprise different materials.  The band of the embodiment of Figure 3 is disclosed as a polyester fabric [0044] and the cuff of Figure 12 is disclosed as made of Nitinol mesh [0059].  It would have been obvious to one of ordinary skill to combine the polyester fabric disclosed in the embodiment of Figure 3 with the metal fabric as disclosed in the embodiment of Figure 12 (as described in [0059] of Eberhardt) in order to increase density of the bead as Eberhardt discloses that each feature of each embodiment discussed can be used in combination with the features of any other embodiment [0062 of Eberhardt].
Regarding Claim 17, Eberhardt discloses the method of Claim 1 as described above and further discloses that the prosthetic heart valve includes a second conformable band (as seen in .
Claims 3, 6, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberhardt in view of Alon et al. (US 2010/0049313 A1, hereinafter “Alon”).
Regarding Claim 3, Eberhardt discloses the method of Claim 2 as described above, but does not disclose the heart valve coupled to an inner shaft of the delivery catheter.  Alon teaches the use of an inner shaft (Figure 52A, 602) coupled to a heart valve (608) for delivery.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to couple the heart valve of Eberhardt to an inner shaft of a delivery catheter for insertion as taught by Alon in order to retain the heart valve in place while the catheter is being inserted in the patient. 
Regarding Claim 6, Eberhardt in view of Alon discloses the method of claim 3, and Alon further teaches the use of an outer sheath (Figure 52A, 610) that surrounds the heart valve and is retracted (as indicated in Figure 52B by the arrows and described in [0155]) to expose the prosthetic heart valve.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an outer sheath that is retracted as is taught by Alon with the heart valve of Eberhardt in order to provide an insertion method that would require less force by the user for deployment as is taught by Alon ([0155]).
Regarding Claim 7, Eberhardt in view of Alon teaches he method of claim 6, and Alon further discloses that during the step of retracting the outer sheath, the prosthetic heart valve expands (as is seen in Figure 52B). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an outer sheath that is retracted as is taught .

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHRISTINE L NELSON/Examiner, Art Unit 3774    
                                                                                                                                                                                                    
/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774